  Case 1:20-cv-00012-NLH Document 5 Filed 01/30/20 Page 1 of 1 PageID: 26




                              OFFICE OF THE COUNTY PROSECUTOR
                                 JENNIFER WEBB-MCRAE
                                CUMBERLAND COUNTY PROSECUTOR
 Harold B. Shapiro                                                  Richard E. Necelis
 First Assistant Prosecutor                                          Chief of Investigators
                                            115 Vine Street
                                      Bridgeton, New Jersey 08302
                                       Telephone (856)453-0486
                                           Fax (856)451-1507

                                     January 30, 2020

Judge Noel L. Hillman
United States District Judge for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

Re:    Monty P. Milbourne v. Richard Smith
       Civ. No. 20-0012(NLH)

To the Chambers of Judge Noel L. Hillman:

     Enclosed please find the charging documentation relating to
the matter of State of New Jersey v. Monty P. Milbourne, Case
Number 17002534, and Indictment Numbers 18-01-00099 and 18-12-
01117, as this Court directed the Respondent to provide in this
matter pursuant to its order dated January 24, 2020. Both
Indictments as well as the relevant corresponding Complaint-
Warrants have been filed with this Court via the Official Court
Electronic Document Filing System (CM/ECF) on January 30, 2020.

     If there is anything further that is needed in this matter,
please contact me at 856-453-0486, extension 23275.

                                               Sincerely,


                                               Stephen C. Sayer [114352015]
                                               Assistant Prosecutor

Encs.
